DETAILED ACTION
Applicants’ filing of January 6, 2022, in response to the action mailed November 5, 2021, is acknowledged.  It is acknowledged that claims 2, 4-7, 9, 11, and 13-17 have been cancelled, claims 1, 3, 8, 10, and 12 have been amended, and no claims have been added.  Claims 1, 3, 8, 10, and 12 are pending.  
The elected invention is directed to a preparation method of an active peptide with an anti-lipid oxidation function, comprising the following steps: 
(1) protein preparation: extracting protein from oil crops after oil extraction and then drying to obtain dry protein powder for use; 
(2) infrared pretreatment: carrying out an infrared pretreatment on the dry protein powder obtained in step (1), wherein a pretreatment temperature is 50-150.degree. C., and the time is 5-45 min; 
(3) enzymolysis treatment with bromelain: preparing the pretreated dry protein powder obtained in step (2) into a solution and then carrying out an enzymolysis treatment with protease to obtain an enzymolysis product; 
(4) freeze-drying: freeze-drying a supernatant of the enzymolysis product to obtain polypeptide powder; 
(5) extraction of lipophilic polypeptides: dissolving the freeze-dried polypeptide powder in an organic solvent, carrying out an ultrasonic treatment at 10-100 Hz at a temperature of 30-60.degree. C. for 20-120 min and then centrifuging at 0-5.degree. C., and collecting a supernatant; and 
(6) vacuum concentration and drying: carrying out vacuum concentration on the supernatant obtained in step (5), and removing a residual organic solvent to obtain the active peptide with the anti-lipid oxidation function.

Claims 1, 3, 8, 10, and 12, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is October 28, 2019, the filing date of PCT/CN2019/113571 (WO2020173112), which disclosed the recited subject matter1.  It is acknowledged that applicants claim the benefit of the foreign application CHINA 2019101506210, filed February 28, 2019.
AIA -First Inventor to File Status
Based on the effective filing date of October 28, 2019 the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Replace claim 1 with the following.
(Currently Amended) A method for preparing an active peptide with an anti-lipid oxidation function, comprising the following steps:
extracting protein from oil crops after oil extraction and then drying to obtain dry protein powder, wherein the oil crop is black beans;
treating the dry protein powder with infrared, wherein the treating is at a temperature of 0°C to 150°C for 5 minutes to 45 minutes;
preparing a solution by adding the treated dry protein powder to liquid and adding the protease bromelain to obtain an enzymolysis product;
freeze-drying a centrifugation supernatant of the enzymolysis product to obtain polypeptide powder;
dissolving the freeze-dried polypeptide powder in an organic solvent, and subjecting the dissolved polypeptide powder to ultrasonic treatment at 10 Hz to 100 Hz at 30°C to 60°C for 20 minutes to 120 minutes, and then centrifuging at 0°C to 5°C and collecting the supernatant; 
and

Amend claims 3, 8, and 10 as follows.
For claim 3, replace -resuspending- with -suspending-.
For claims 8 and 10, replace -5% to 20% (g/mL)- with -5 to 20 g/mL-.
Authorization for this examiner’s amendment was given by Na Xu on February 22, 2022.
Allowable Subject Matter
Claims 1, 3, 8, 10, and 12 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1, 3, 8, 10, and 12, are limited to a method for preparing peptides with an anti-lipid oxidation function, said method comprising the steps of oil extraction from black beans, extracting protein to obtain a dry powder, treating the dry protein powder with infrared, solubilizing and treating with the protease bromelain to obtain an enzymolysis product, freeze-drying a supernatant of the enzymolysis product to obtain polypeptide powder; dissolving in an organic solvent, subjecting the dissolved polypeptide powder to ultrasonic treatment, centrifuging, collecting a supernatant, concentrating by vacuum, removing residual organic solvent to obtain the active peptide with the anti-lipid oxidation function.  The utility of said method, as a means for preparing peptides with an anti-lipid oxidation function, is credible based on reduction to practice (Example 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
    

    
        1 Based on a machine English translation, which is enclosed.